Case 14-44925-elm13 Doc 92 Filed 01/27/20               Entered 01/27/20 16:32:01          Page 1 of 5



Kristin A. Zilberstein, Esq. (SBN 24104960)
GHIDOTTI | BERGER LLP
600 E. John Carpenter Fwy., Suite 246
Ph: (949) 427-2010
Fax: (949) 427-2732
kzilberstein@ghidottiberger.com

Attorney for Creditor,
U.S. BANK TRUST NATIONAL ASSOCIATION,AS TRUSTEE OF THE IGLOO SERIES III TRUST,
its successors and assigns


                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

                                      §
IN RE:                                  CASE NO.: 14-44925-elm13
                                      §
Monte Keith Woods                     §
       DEBTORS,
                                      §
                                        CHAPTER 13
                                      §
U.S. BANK TRUST NATIONAL ASSOCIATION, §
AS TRUSTEE OF THE IGLOO SERIES III
                                      §
                                      §
TRUST CREDITOR,                       §
                                      §
                                      §

                                                          R




                            RESPONSE TO NOTICE OF FINAL CURE

TO ALL PARTIES IN INTEREST AND TO THEIR ATTORNEYS OF RECORD:

         U.S. BANK TRUST NATIONAL ASSOCIATION,AS TRUSTEE OF THE IGLOO SERIES III

TRUST, (“Secured Creditor”) in the above-entitled Bankruptcy proceeding, hereby submits the

following reply to Notice of Final Cure (“Notice”) filed on January 9, 2020, by the Chapter 13 Trustee,

Pam Bassel.
Case 14-44925-elm13 Doc 92 Filed 01/27/20                Entered 01/27/20 16:32:01           Page 2 of 5




        Secured Creditor is entitled to receive payments pursuant to a Promissory Note which matures on

February 8, 2038 and is secured by a Deed of Trust on the subject property commonly known as 2303

Stillmeadow Drive, Arlington TX 76014(the “Property”).

        Secured Creditor agrees that all pre-petition arrears have been cured.

        Secured Creditor does not agree that the Debtor, is current post-petition. The Debtor is due for the

November 2019 post-petition monthly mortgage payment and all subsequent payments for a total post-

petition default as follows:

               Date                                    Payment Amount

               11/1/2019                               $1,243.19

               12/1/2019                               $1,243.19

               1/1/2020                                $$1,243.19

               Total                                   $3,729.57



A true and correct copy of the post mortgage modification payment history is attached hereto as Exhibit
“A”.


                                                 Respectfully submitted,


                                                 /s/ Kristin A. Zilberstein
                                                 Kristin A. Zilberstein, Esq.
                                                 State Bar No.: 24104960
                                                 600 E John Carpenter Fwy., Ste. 200
                                                 Irving, TX 75062
                                                 Tel: (949) 427-2010
                                                 kzilberstein@ghidottilaw.com
                                                 COUNSEL FOR SECURED CREDITOR
Case 14-44925-elm13 Doc 92 Filed 01/27/20   Entered 01/27/20 16:32:01   Page 3 of 5




Exhibit “A”
                                                    Case 14-44925-elm13 Doc 92 Filed 01/27/20                                                                       Entered 01/27/20 16:32:01                                  Page 4 of 5

                                                                                                                   Payment Changes
                                                                         Date                    P&I                  Escrow       Total                     Notice Filed
                                                                                5/1/2019               $772.73            $470.46        $1,243.19           Per Loan Mod
                                                                                                                           $0.00                             NOPC
                                                                                                                           $0.00                             NOPC
                                                                                                                           $0.00                             NOPC
                                                                                                                           $0.00
                                                                                                                           $0.00
                      Loan Information

Borrower
                       Redacted
                        Woods
BK Case #                 14-44925
Date Filed                12/5/2014
First Post Petition
Due Date
POC Covers                Loan Mod entered 5/1/19

         Date                     Amount Rcvd        Post Pet Due Date    Contractual Due Date         Amt Due         Over/Short     Suspense Credit   Suspense Debit      Suspense Balance  POC Arrears Credit   POC Debit     POC Suspense Balance POC Paid to Date    Comments
           5/31/2019               $1,243.20             5/1/2019               5/1/2019               $1,243.19             $0.01                $0.01                                 $0.01                                                    $0.00            $0.00
            8/2/2019               $1,250.00             6/1/2019               6/1/2019               $1,243.19             $6.81                $6.81                                 $6.82                                                    $0.00            $0.00
           8/30/2019               $1,300.00             7/1/2019               7/1/2019               $1,243.19            $56.81               $56.81                                $63.63                                                    $0.00            $0.00
          10/15/2019               $1,243.19             8/1/2019               8/1/2019               $1,243.19             $0.00                                                     $63.63                                                    $0.00            $0.00
          11/29/2019               $1,250.00             9/1/2019               9/1/2019               $1,243.19             $6.81                   $6.81                             $70.44                                                    $0.00            $0.00
          12/27/2019               $1,250.00            10/1/2019              10/1/2019               $1,243.19             $6.81                   $6.81                             $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
                                                                                                                             $0.00                                                     $77.25                                                    $0.00            $0.00
 Case 14-44925-elm13 Doc 92 Filed 01/27/20              Entered 01/27/20 16:32:01      Page 5 of 5



 1                                  CERTIFICATE OF SERVICE
 2          On January 27, 2020, I served the foregoing documents described as RESPONSE TO
 3
     NOTICE OF FINAL CURE, on the following individuals by electronic means thorugh the
 4
     Court’s ECF program:
 5
 6          COUNSEL FOR DEBTOR                    CHAPTER 13 TRUSTEE
            Christopher Marvin Lee                Pam Bassel
 7          ecf@leebankruptcy.com                 fwch13cmecf@fwch13.com
 8
            U.S. TRUSTEE
 9          United States Trustee
            ustpregion06.da.ecf@usdoj.gov
10
            I declare under penalty of perjury under the laws of the United States of America
11
12   that the foregoing is true and correct.
                                                          /s/ Enrique Alarcon
13                                                        Enrique Alarcon
14
            On January 27, 2020, I served the foregoing documents described as RESPONSE TO
15
     NOTICE OF FINAL CURE, on the following individuals by depositing true copies thereof
16
17   in the United States mail at Santa Ana, California enclosed in a sealed envelope, with postage

18   paid, addressed as follows:
19          DEBTOR
20          Monte Keith Woods
            2303 Stillmeadow Drive
21          Arlington, TX 76014
22          I declare under penalty of perjury under the laws of the United States of America
23
     that the foregoing is true and correct.
24
                                                          /s/ Enrique Alarcon
25                                                        Enrique Alarcon
26
27
28




                                                    1
                                     CERTIFICATE OF SERVICE
